Citation Nr: 0424991	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  04-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for bipolar disorder and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from April 11, 1979, to 
July 5, 1979, and from January 21, 1980, to May 20, 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied claims for service connection for 
PTSD and a bipolar disorder.  In February 2004, a Decision 
Review Officer (DRO) at the RO conducted a de novo review and 
again denied the claims.  In June 2004, the veteran testified 
before the Board at a hearing held at the RO.  

The Board notes that the RO treated the present claims for 
service connection as new claims, rather than as claims to 
reopen a previously denied claim for service connection for a 
nervous disorder.  The RO has reopened the claim based on new 
and material evidence and the Board concurs with this 
approach, based on the new psychiatric diagnoses.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2003); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
has been provided, and all evidence necessary for an 
equitable disposition of the claims has been obtained.

2.  The veteran has been diagnosed with substance-induced 
mood disorder and drug depressive syndrome, but such 
conditions are not compensable as a matter of law.  

3.  The veteran has been diagnosed with various psychiatric 
conditions, including bipolar disorder, but such disorder is 
not shown to be related to the veteran's active service or 
any incident therein.  

4.  The veteran does not have a credible, acceptable 
diagnosis of PTSD or credible corroboration of any alleged 
non-combat stressor in service.

CONCLUSION OF LAW

Bipolar disorder and PTSD were not incurred in or aggravated 
in the veteran's active service.  38 U.S.C.A. §§ 105, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the U.S. Army from April 
11, 1979, to July 5, 1979, and from January 21, 1980, to May 
20, 1980.  He had no combat duty.

On his separation examination in April 1980, his psychiatric 
system was normal.  On the accompanying medical history 
report, he denied having sleeping problems, depression or 
excessive worry, memory loss or amnesia, or nervous trouble.  
On mental status examination in April 1980, he was normal in 
behavior, fully alert and oriented, with clear thinking 
process, normal thought content, and good memory.  The 
diagnosis was "[n]o significant psychiatric disease found."

From June to October 1980, he was seen by the VA for 
complaints of depression.  There were no delusions or 
hallucinations.  His mood was depressed, and his affect was 
flat.  The diagnosis in June 1980 was depressive reaction or 
neurosis.  There also was a question of drug dependence or 
abuse.  

On VA psychiatric examination in October 1980, the veteran 
described nervousness when talking to people.  He was not 
depressed, and no unusual ideas or thinking disorders were 
elicited.  There were no perceptive disturbances or ideas of 
reference.  He was well oriented, and his memory was intact.  
The diagnosis noted a situational reaction of young adult 
life.

The veteran's mother wrote in December 1980 that the veteran 
had a nervous disorder when he returned from service.  

Lay statements from a friend and the veteran's sister from 
January 1981 indicated that the veteran was sound before 
service, but had a nervous disorder after service.  

In April 1981, in connection with the earlier claim, the 
veteran and his mother testified before the Board that he had 
had no nervous trouble before service.  He described 
attending a mental health clinic of the alcohol abuse control 
center.  He also testified that he started using LSD (which 
he alleged he received from his corporal) and drinking 
alcohol in his second period of active service.  He said that 
he was hospitalized in service.  His mother described changes 
in the veteran after his return from service, including 
arguments and nervousness.  

In June 1981, the Board denied an earlier claim for service 
connection for a nervous disorder on the ground that his 
diagnosis of situational reaction of young adult life was a 
transitory condition instead of a chronic psychiatric 
disorder.

In connection with an earlier claim not before the Board at 
this time, the veteran's sister had written in November 1984 
that the veteran's sergeant had given him LSD "to make him 
brave, and not afraid of anything," but that it made the 
veteran "crazy."  

VA appointment lists show that the earliest record of 
treatment for the veteran was in 1986, when he was undergoing 
alcohol rehabilitation.  

On VA detoxification in July 1996, a nurse noted the 
veteran's statement that he had had problems since being 
given LSD in service.

The veteran was hospitalized at a VA facility in July 1998 
for alcohol abuse, cocaine abuse, and substance-induced mood 
disorder, depressed type.  He also had antisocial personality 
disorder by history.  His past psychiatric history was 
significant for polysubstance abuse and antisocial 
personality disorder.  At the time he was living with his 
spouse and four children.  Treatment records note that he 
denied any previous psychiatric diagnosis.  

He was readmitted to the VA hospital in January 1999 for 
essentially the same diagnoses.  His spouse reported that he 
had been depressed and irritable for two and a half years 
since losing his job; his behavior had worsened in the past 
month.  Records noted that he had first used alcohol when he 
was 14 and LSD when he was 18; he first recognized that 
alcohol was a problem when he was 20 and that LSD was a 
problem when he was 24.

In May 1999, the RO denied an application to reopen a claim 
for service connection for a nervous condition (previously 
diagnosed as a situational reaction).  The veteran did not 
appeal this determination.  See 38 U.S.C.A. § 7105 (West 
2002).  

Excerpts from VA records show treatment for drug depressive 
syndrome from 2000 to 2002.  There also is mention of alcohol 
psychosis.

In November 2002, the veteran's history was highly suggestive 
of a bipolar spectrum disorder.  Although he had been 
admitted several times in recent history, substance-related 
problems had always been at the forefront of the diagnoses.  
The provisional assessment now included bipolar disorder.  On 
follow-up treatment the next month, a progress note relayed 
the veteran's account of "prior exposure to '6-7 blotters' 
of LSD immediately preceding his discharge from the 
service."  

On VA psychiatric admission in May 2003, the diagnoses 
included depression and dependence on cocaine, alcohol, and 
nicotine.  Six prior psychiatric hospitalizations were noted 
from that facility.  

In May 2003, the veteran wrote that he was unable to obtain 
corroborating witness statements regarding the LSD ingestion.  
Later that month, he wrote in a VA PTSD questionnaire that he 
"was dropped off on an island or somewhere very cold with no 
cloths [sic.]" and that he only remembered waking up in the 
hospital after that.  He wrote that several pieces of LSD had 
been put in his drink before this happened.  He said that he 
told his commanding officer about this.  

The veteran's sister wrote in May 2003 that the veteran 
returned home from active service with white spots over his 
back and with conversation about crazy things.  

A fellow soldier, "C.A.", wrote in a June 2003 statement 
that he and the veteran had been assigned to different units.  
He said that one night he witnessed another soldier putting 
LSD in the veteran's drink in their barracks.  The fellow 
soldier stated that the veteran changed after that; the 
veteran was confused thereafter and was unable to follow 
orders and perform duties.  

The veteran's sister wrote in June and July 2003 that the 
veteran had changed and become depressed upon his return from 
military service in 1980.  She said that the veteran had told 
her that someone had put LSD in his drink in service.  In one 
letter, she also indicated that she took the veteran to the 
VA hospital in Little Rock, Arkansas, soon after his return 
from service but that they were told that he would be seen 
the next day.  She did not describe any actual VA treatment 
or evaluation.  

The veteran replied on a VA PTSD questionnaire in July 2003 
that someone put LSD in his drink in service; he identified a 
fellow soldier who allegedly witnessed the incident, and he 
said that he told his commanding officer of the incident.  

VA mental health records from August 2003 show treatment for 
depression, bipolar disorder, PTSD, and addiction.  

The veteran was hospitalized at a VA facility in October 
2003; he was angry and agitated, and he was yelling and 
cursing.  His past psychiatric history included a diagnosis 
of bipolar affective disorder with numerous psychiatric 
admissions in the past.  He had recently been told that he 
would have to leave a VA domiciliary program because he was 
not seeking employment.  He reported that he had a claim 
pending with the VA seeking compensations for "what happened 
to [him] in the service."  He indicated that he had lied 
about this issue because he had wanted a place to stay and 
that "[t]hey should have looked at my records, and then  
they would have found out about (the claim) . . ."  The 
impressions were cocaine dependence, bipolar disorder, and 
antisocial traits with the need to rule out antisocial 
personality disorder.  His symptoms included depression, 
hopelessness, passive suicidal ideation, and anticipation of 
possible violent behavior.  The assessment was 
addiction/cocaine intoxication/withdrawal.  There was a 
question of bipolar disorder and PTSD.  When seen for 
substance abuse evaluation that month, it was noted that he 
had been using crack cocaine on a daily basis for the past 20 
years and had been drinking whiskey on a daily basis.  

In June 2004, the veteran testified at a hearing before the 
Board that was held at the RO, that he got into a 
confrontation with two fellow soldiers who allegedly put 
drugs in his drink.  He stated that his mother took him to a 
VA facility after service, but he did not accept treatment 
and was therefore released.  His next psychiatric treatment 
was two years ago, and he had been diagnosed with PTSD and 
bipolar disorder about a year and a half ago.  He described 
alcohol use and prior drug use.  He had started having 
nightmares about the in-service episode in 2000.

II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and that a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) before an initial 
unfavorable AOJ decision is issued.  Section 3(a) of the VCAA 
(also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision relating to 
service connection for PTSD and bipolar disorder was made in 
June 2003, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, the requirements for the type of 
notice described in Pelegrini and the timing thereof have 
been met by a March 2003 letter from the RO to the veteran.  
This notice informed the veteran of the types of evidence 
needed and how the evidence would be secured.  Thus, there 
was no defect with regard to the timing of the VCAA notice to 
the veteran.  

Even if the March 2003 notice were deemed deficient in terms 
of content, subsequent VA notices have informed the veteran 
of all applicable laws and regulations, what types of 
evidence are needed to support his claims, who is responsible 
for securing specific items, and the need for any other 
evidence that the veteran may have in his possession.  The 
VA's thorough notices of all matters required by the VCAA and 
its regulatory progeny throughout this adjudication, 
including at the hearing before the Board, have cured any 
defects involving notice of the provisions of the VCAA or the 
timing of such notice.  The RO sent the veteran a statement 
of the case in February 2004.  The VA also sent the veteran 
letters in July and November 2003, which discussed what 
specific evidence was needed in connection with the claim and 
who should obtain the evidence.  The VA has also sent 
additional correspondence at various times throughout this 
adjudication, including requests for evidence of medical 
treatment and lay statements or other evidence corroborating 
alleged stressors.  These documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the hearing , and the SOC, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  For example, 
medical records from the 1980's, as indicated by the veteran 
at hearing, are part of the record.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As a final point, the Board notes that VA examination and 
medical opinion, under 38 C.F.R. § 3.159(c)(4), is not 
required in this case.  Service records do not substantiate a 
specific in-service disease or injury for service connection 
purposes, and there is no medical indication of a 
relationship between the current condition and any in-service 
event.  See 38 C.F.R. § 3.159(c)(4)(B).  The extensive 
medical evidence available provides a basis to adjudicate 
this claim without a VA medical opinion.  The Board will now 
address the merits of the veteran's claims.

As noted above, the RO has treated the present claims for 
service connection as new claims, rather than as claims to 
reopen a previously denied claim for service connection for a 
nervous disorder.  The RO has reopened the claim based on new 
and material evidence and the Board concurs with this 
approach, based on the new psychiatric diagnoses.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2003); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  In addition, service connection may be 
presumed for certain chronic diseases, including psychoses, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The veteran has 
never contended that he engaged in combat with the enemy as 
defined within 38 U.S.C.A. § 1154(b).  As a result, as a 
matter of law, a medical provider cannot provide supporting 
evidence that the claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  In addition, the 
veteran's own testimony, standing alone, will not be 
sufficient.  Id.

The special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must also be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 
 5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  

Examples of behavior changes that might indicate a stressor 
include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that a military occupational series or duty 
assignment be changed without other justification; lay 
statements indicating increased use or abuse of leave without 
apparent reason; changes in performance or performance 
evaluations; lay statements describing episodes of 
depression, panic attacks or anxiety with no identifiable 
reasons for the episodes; increased or decreased use of 
prescription medication; evidence of substance abuse; 
obsessive behavior such as overeating or undereating; 
pregnancy tests around the time of the incident; increased 
interest in tests for HIV or sexually transmitted diseases; 
unexplained economic or social behavior changes; treatment 
for physical injuries around the time of the claimed trauma 
but not reported as a result of the trauma; breakup of a 
primary relationship.  M21-1, Part III,  5.14c(7)(a)-(o).  
This approach has been essentially codified at 38 C.F.R. 
§ 3.304(f)(3) (2003).  See also Patton v. West, 12 Vet. App. 
272 (1999); YR v. West, 11 Vet. App. 393 (1998).

Service connection, however, may not be granted for a 
personality disorder.  38 C.F.R. §§ 3.303(c), 4.9 (2003); see 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Also, service 
connection may not be granted for alcoholism or substance 
abuse.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 
(2003).

The veteran has most recently been diagnosed with bipolar 
disorder in addition to his substance-induced mood disorder 
and various drug and alcohol dependencies.  However, his 
medical records from service or from the time immediately 
after separation from service in 1980 do not show the 
presence of any PTSD or bipolar disorder.  The service 
medical records do not show any psychiatric disorder or 
symptoms at that time.  In fact, he was found to have no 
significant psychiatric disease immediately prior to 
separation from his second period of service in 1980.  In the 
months after service in 1980, the veteran was in fact seen 
for nervousness, and he was variously diagnosed as having 
depressive neurosis or depressive reaction.  However, on VA 
examination in 1980, the diagnosis cited a situational 
reaction to young adult life, which was not treated as a 
compensable disability.  See 38 C.F.R. §§ 3.303(c), 4.9; 
Winn, supra.  The Board finds this to be negative evidence 
against this claim.

Bipolar disorder was first diagnosed in 2002, in connection 
with ongoing substance abuse treatment by the VA.  However, 
there is no suggestion whatsoever in any of these treatment 
records or by any other competent medical authority or 
provider that the bipolar disorder is in any way related to 
the veteran's active service.  These facts only provide more 
negative evidence against this claim.

In this case, there is not even a cognizable diagnosis of 
PTSD that comports with the necessary criteria, under VA 
regulations.   See 38 C.F.R. § 3.304(f), 4.125.  The veteran 
has testified that he was diagnosed with PTSD only in the 
past few years.  While records of such treatment occasionally 
mention PTSD as a problem, they do not include any formal 
diagnosis of PTSD in line with the applicable criteria.

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (emphasis 
added).  Under the law currently in effect, a diagnosis of 
PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a), which incorporates the provisions of the 4th 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above.  See 67 Fed. 
Reg. 10330-10332 (March 7, 2002). 

In this case, the veteran has alleged that he suffers from 
PTSD.  However, the Board finds that the first element 
required to establish service connection for PTSD has not 
been met, inasmuch as the preponderance of the competent and 
probative medical evidence of record establishes that the 
veteran does not meet the diagnostic criteria for PTSD.  
Numerous medical records fail to diagnose the veteran with 
PTSD.  

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he, in fact, suffers from service-
related PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Moreover, even if there were a competent, credible, 
acceptable diagnosis of PTSD, the veteran does not have a 
credibly corroborated stressor from active service to support 
that diagnosis or to relate such a diagnosis to his service.  
He contends that he suffered emotional and psychiatric trauma 
when he was forced to ingest LSD in his barracks during 
service.  The Board finds no basis that it could confirm this 
alleged stressor in service that would provide a basis to 
grant service connection for PTSD based on this alleged 
event.  Further, this account has varied and fluctuated.  For 
example, in the 1980s the veteran did not indicate that he 
was forced to take LSD and he variously indicated that he 
received LSD from a corporal and a sergeant.  He stated that 
he was given the LSD almost near the end of his second period 
of active duty.  However, medical records indicate that he 
first used LSD when he was 18, which would have been near the 
beginning of his first period of active service.  On another 
occasion, he has stated that he was given the LSD "on an 
island or somewhere very cold" and then waking up much later 
in a hospital.  However, there is no evidence whatsoever of 
any such hospitalization in his service records.  Further, 
there any evidence from alternative sources, as discussed in 
M21-1, that might corroborate the occurrence of the alleged 
stressor.  The veteran's varying statements only provides 
more negative evidence against these claims.

Various relatives and a friend of the veteran's have either 
written or testified, along with the veteran, that he first 
manifested a nervous disorder in service and after service.  
However, those individuals are not competent to render 
medical diagnoses or provide medical opinions.  Espiritu, 2 
Vet. App. at 494.  Further, no health care provider has ever 
indicated that the veteran had PTSD due to this alleged 
event.

The available VA medical records show that the veteran has 
participated in numerous alcohol and drug addiction programs 
throughout the years because of extensive drug use (primarily 
with crack cocaine), including to the present time.  Various 
VA professionals have also diagnosed him with substance-
induced mood disorder and drug depressive syndrome; they have 
even mentioned alcohol psychosis.  This provides more 
negative evidence against this claim.  Also, lay statements 
and medical records describe the veteran's use of LSD, both 
on a voluntary and an involuntary basis.  The Board reminds 
the veteran that service connection may not be granted for 
alcoholism or substance abuse under   38 U.S.C.A. § 105 and 
38 C.F.R. § 3.301.   

In sum, the preponderance of the credible evidence does not 
show a competent, acceptable diagnosis of PTSD or 
corroboration of an alleged in-service stressor which might 
in turn serve as a basis for a diagnosis of PTSD.  In 
addition, the preponderance of the credible evidence is 
against the finding that the currently diagnosed bipolar 
disorder was incurred in or aggravated by his active service.  
As the preponderance of the evidence is against the claims, 
the "benefit of the doubt" rule is not for application, and 
the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 vet. App. 49 (1990).


ORDER

Service connection for bipolar disorder and PTSD is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



